UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number:3235-0058 Expires: April 30, 2009 Estimated average burden hours per response 2.50 SEC FILE NUMBER: 000-51747 CUSIP NUMBER:92762l (Check One): Form 10-KXForm 20-FForm 11-KForm 10-QForm 10-D Form N-SAR Form N-CSR For Period Ended:July 31, 2008 []Transition Report on Form 10-K []Transition Report on Form 20-F []Transition Report on Form 11-K []Transition Report on Form 10-Q []Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Full Name of Registrant:VIOSOLAR INC. Former Name if Applicable: Address of Principal Executive Office (Street and Number):8, ALIMOU AVENUE, 3rd
